Exhibit 3(i) STATE OF NEVADA ROSS MILLER SCOTT W. ANDERSON Secretary of State Deputy Secretary for Commercial Recordings OFFICE OF THE SECRETARY OF STATE Certified Copy August 3, Job Number: C20100804-0443 Reference Number: Expedite: Through Date: The undersigned filing officer hereby certifies that the attached copies are true and exact copies of all requested statements and related subsequent documentation filed with the Secretary of State’s Office, Commercial Recordings Division listed on the attached report. Document Number(s) Description Number of Pages 20100581721-57 Amendment 2 Pages/1 Copies Respectfully, /s/ ROSS MILLER ROSS MILLER Secretary of State Certified By: Tenika Brown Certificate Number: C20100804-0443 You may verify this certificate online at http://www.nvsos.gov/ Commercial Recording Division 202 N.
